Exhibit 10.4



(CRAFT BREWERS ALLIANCE, INC. LETTERHEAD)

March 12, 2009

Martin Wall
Craft Brewers Alliance, Inc.
929 North Russell Street
Portland, OR 97227

Dear Martin:

This letter amends and restates your employment letter dated June 23, 2008, and
supersedes and replaces any prior offer letter or other agreement regarding your
employment by Craft Brewers Alliance, Inc. (the "Company"); provided, however,
that any Long Term Bonus (as defined in your prior employment agreement with
Craft Brands Alliance LLC) shall be paid as set forth under the June 23, 2008,
letter.  The purpose of this letter is to set forth our understanding about your
continued employment as the Vice President of Sales of the Company, and to
reflect changes approved by the Compensation Committee of the Company's Board of
Directors (the "Board").  

          Your employment is "at-will," which means you or the Company may end
the employment relationship at any time.  Our mutual agreement regarding your
salary, severance, and other benefits and obligations is set forth below.     

Compensation and Benefits

Your annual base salary will initially be $162,000 (before standard tax
withholdings and other payroll deductions).  Your base salary level will be
reviewed annually for adjustment beginning January 1, 2009, by the Compensation
Committee.  In addition, you are entitled to participate in all of the Company's
employee benefit programs for which you are eligible, including long-term
incentive awards approved by the Compensation Committee for executive officers
from time to time.  

You will be eligible for a yearly bonus, such bonus to be approved by the
Compensation Committee.  All or a portion of such bonus may be conditioned upon
achieving certain performance targets approved by the Compensation Committee or
the Board.

Severance

In the event that your employment with the Company is terminated by the Company
for any reason other than "for cause" or by you due to "good reason," the
Company will provide you with severance benefits for a period of time (the
"Severance Period") as follows:

(1)       For a termination effective after December 31, 2008, and before
January 1, 2011, severance will be payable in accordance with the Company's
normal payroll schedule based on your monthly base salary rate in effect at the
date of termination for a Severance Period commencing on the day following
termination and extending for a number of months equal to the number of full
years of service you have accrued with the Company as of December 31, 2008
(including service with Widmer Brothers Brewing Company and Craft Brands
Alliance LLC prior to July 1, 2008); provided that in no event shall the
Severance Period be less than six months or more than 24 months; and  

--------------------------------------------------------------------------------



(2)       For a termination effective on or after January 1, 2011, severance
will be payable in accordance with the Company's normal payroll schedule based
on your monthly base salary rate in effect at the date of termination for a
Severance Period commencing on the day following termination and extending
for12 months.

In addition, the Company will promptly (in no event later than March 15 of the
calendar year after the year in which your employment terminated) make a cash
payment to you in an amount equal to 100% of your unused Paid Time Off ("PTO")
hours accrued through the date of termination in accordance with the provisions
of the Company's PTO Plan then in effect.

If you become entitled to severance benefits under this agreement, the Company
will also continue to provide you, for the Severance Period or 18 months,
whichever is less, the same health benefits as were being provided to you at the
time of termination; provided, however, that such benefits shall terminate in
the event you find new employment with comparable health coverage.

For purposes of this letter, "for cause" means that you have engaged in conduct
which has substantially and adversely impaired the interests of the Company, or
would be likely to do so if you were to remain employed by the Company; you have
engaged in fraud, dishonesty or self-dealing relating to or arising out of your
employment with the Company; you have violated any criminal law relating to your
employment or to the Company; you have engaged in conduct which constitutes a
material violation of a significant Company policy or the Company's Code of
Ethics, including, without limitation, violation of policies relating to
discrimination, harassment, use of drugs and alcohol and workplace violence; or
you have repeatedly refused to obey lawful directions of the Company's Board of
Directors.

For purposes of this letter, "good reason" means the occurrence of one or more
of the following events without your consent: (a) a material reduction in your
authority, duties, or responsibilities as the Company's Vice President of Sales;
(b) a material reduction in the authority, duties, or responsibilities of the
person or persons to whom you report (including, if applicable, a requirement
that you report to a Company officer or employee instead of reporting directly
to the Company's Board of Directors); or (c) a relocation of your principal
office to a location that is more than 100 miles from Portland, Oregon;
provided, however, that "good reason" shall only be deemed to have occurred if:
(i) within 90 days after the initial existence of the circumstances constituting
"good reason," you provide the Company with a written notice describing such
circumstances, (ii) the Company fails to cure the circumstances within 30 days
after the Company receives your notice, and (iii) you terminate your employment
with the Company and all the members of the Company's controlled group within 90
days of the date of your notice. 

If, during the Severance Period, you become employed or associated with a
brewing or other company that the Company determines, in its reasonable
discretion, is a competitor of the Company or Anheuser-Busch, Inc., your
severance payments and benefits under this letter agreement will terminate as of
the effective date of such employment or association.  

--------------------------------------------------------------------------------



The total amount of severance payments and other benefits (except benefits
described in Treasury Regulation Sections 1.409A-1(a)(5) or 1.409A-(b)(9)(v))
provided to you pursuant to this letter agreement shall not exceed two times the
lesser of (i) the sum of your annualized compensation based upon your annual
salary in the year preceding the year in which your employment is terminated
(adjusted for any increase during that year that was expected to continue
indefinitely if your employment had not terminated) or (ii) the applicable
dollar limit under Section 401(a)(17) of the Internal Revenue Code for the
calendar year in which your employment is terminated.

To the extent required by Section 409A of the Internal Revenue Code, and the
regulations promulgated thereunder, payment of severance benefits to you under
this letter agreement will not be paid, or commenced, until the expiration of
six months following the date of termination of your employment with
Company.  If monthly payments are deferred pursuant to this paragraph, all such
deferred amounts will be paid in a lump sum on the expiration of the six-month
period.

The Company will require you to execute an appropriate general release of claims
that you may have relating to your employment at the Company and termination of
your employment as a condition to your receipt of any severance payments or
other benefits other than those required by law or provided to employees
generally.

Code of Conduct

By your signature below, you agree to comply with the Company's Code of Conduct
and Ethics as in effect from time to time, and to be subject to the Company's
policies and procedures in effect from time to time for senior executives of the
Company.

We appreciate your continued efforts on behalf of the Company, and look forward
to having you as a member of our team for years to come.

Sincerely,

/s/ Terry E. Michaelson

Terry E. Michaelson
Chief Executive Officer

Acknowledged and Agreed:

/s/ Martin J. Wall, IV______
    Martin J. Wall, IV

Date: _March 22, 2009         

